Title: To George Washington from Major General Israel Putnam, 19 November 1778
From: Putnam, Israel
To: Washington, George


  
    <Dea>r Genl
    Hartford [Conn.] West DivisionNovr 19th 1778
  
Your Letter of the 17th inst. has just come to hand—I fear I shall not be able to march untill the day after tomorrow, as some of the Waggons are out of Repair, and the Ar[t]ificers of this Division were all left at the Bridge over the Housatonoc—However if possible shall march tomorrow—Genl Poor, acording to Orders, marches immediately, to take Charge of the Convention Troops—Their third Division was Yesterday at Simsbury—The other Divisions passed two or three days before. I am Dear Genl with Respect Your Most Obedt Humble Servt

  Israel Putnam

